Sed per cur.

This point has been so often decided, and even in some cases apparently hard, that we cannot permit it at this time to be debated. The warrant holder has precluded himself from deriving his equitable title of improvement beyond the day called for in his warrant. The decision will conduce to good morals, and serve as an additional proof of the old adage, that honesty is the best policy, and we will not deviate from it.
*But has not enough been shewn, to evince that the ^ plaintiff has the earliest and best possessory right, and [*273 must necessarily recover ? He claims under a bona fide settlement eleven years earlier than the defendant’s warrant, uniformly pursued and continued, which must embrace the 108 acres in dispute. And to this he unites a title by warrant and survey, paying interest to the commonwealth from his first improvement.
The jury gave a verdict for the plaintiff instanter.